DETAILED ACTION
1. 	The present application is being examined under the pre-AIA  first to invent provisions.  


Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(a):
 	(a) IN GENERAL--The specification shall contain a written description of the invention, and 	of the manner and process of making and using it, in such full, clear, concise, and exact terms 	as to enable any person skilled in the art to which it pertains, or with which it is most nearly 	connected, to make and use the same, and shall set forth the best mode contemplated by the 	inventor or joint inventor of carrying out the invention.

 	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
 	The specification shall contain a written description of the invention, and 	of the manner and process of making and using it, in such full, clear, concise, and exact terms 	as to enable any person skilled in the art to which it pertains, or with which it is most nearly 	connected, to make and use the same, and shall set forth the best mode contemplated by the 	inventor or joint inventor of carrying out the invention.

2. 	Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 17 recites the limitation “modifying illumination of one or more of the keys of the soft keyboard based on the predicted subsequent word comprises changing an order of the keys in the soft keyboard”, however, Examiner is unable to find support for the limitation. Although, the specification describes how a variety of different layouts can be presented or modified on the soft keyboard with various factors (e.g., input environments, prediction, etc.), however, the description of the modification of the layout does not include changing an order of the keys in the soft keyboard (see at least paragraphs [0014], [0022], [0029]-[0030], [0051]-[0054], [0059], and [0061]).
If the Examiner has overlooked the portion of the original Specification that describes this feature/term of the present invention, then Applicant should point it out (by page number and line number) in the response to the Office Action.


Claim Rejections - 35 USC § 112
            The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


      	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

3. 	 Claim 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recites the limitation “modifying illumination of one or more of the keys of the soft keyboard based on the predicted subsequent word.” It is unclear what the “illumination” means.
Claim 12 recites the limitation “modification of the illumination of the one or more keys comprises extending a hit target of at least one key into the rendered boundary of an adjacent key.” It is unclear what the “illumination” means.
Claim 17 recites the limitation   “modifying illumination of one or more of the keys of the soft keyboard based on the predicted subsequent word comprises changing an order of the keys in the soft keyboard.” It is unclear what the “illumination” means.
 Dependent Claims 12-17 fail to remedy the deficiencies of Claim 11 above, and therefore are rejected under the same ground of rejection.
Appropriate clarification and corrections are required. 


Claim Rejections - 35 USC § 103
	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
4. 	Claims 1-2, 6-8, 10-12, and 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Girgaonkar, Sandeep Suresh (US  2008/0115078  A1) in view of Assadollahi, Ramin O. (US 2007/0074131 A1) and further in view of Venolia et al. (US  6573844 B1).
          	As in independent Claim 1, Girgaonka teaches a method for displaying a dynamic soft keyboard (figs. 3-4, pars. 38-39, a GUI keyboard), the method comprising: 
 	receiving a user input within a user interface (UI) field on a screen of the device (figs. 3-4, pars. 38-39, a user input can be entered on a data field 94); 
 	displaying the soft keyboard on the screen with keys having defined display boundaries that remain constant (figs. 3-4, pars. 38-39, with the user input, the GUI keyboard can be displayed/activated). 	
 	Girgaonka does not appear to explicitly teach that the keyboard is associated with hit targets that change; identifying a grammar type of a preceding word entered by the user;  predicting a subsequent word having a different grammar type than the grammar type of the preceding word; and modifying one or more hit targets of the keys of the soft keyboard based on the predicted subsequent word.  
 	However, in the same field of the invention, Assadollahi teaches identifying a grammar type of a preceding word entered by the user (figs. 3-10, at least pars. 61-64, a grammatical prediction system can identify a grammar type of a word (e.g., DETERMINER, ADJECTIVE, VERB, NOUN, etc.) entered by a user); 
 	predicting a subsequent word having a different grammar type than the grammar type of the preceding word (figs. 3-10, at least pars. 61-64, the grammatical prediction system can provide predicted candidates that may have a different gramper type than the grammar type o the entered word using grammatical rules (e.g., a rule that predicts a NOUN after a DETERMINER)).
 	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to combine the displaying of the GUI keyboard with the user input taught by Girgaonka with the predicting of the candidates with the grammatical rules taught by Assadollahi to predict the candidate words when the device displays the GUI keyboard with the user input. The motivation or suggestion would be to predict candidate using  grammatical rules that allows the user to easily select intended words.
 	Girgaonka and Assadollahi do not teach that the keyboard is associated with hit targets that change; and modifying one or more hit targets of the keys of the soft keyboard based on the predicted subsequent word.  
 	However, in the same filed of the invention, Venolia teaches that the keyboard is associated with hit targets that change (figs. 3-4, at least col. 6, line 43-col. 7, line 25, detection areas of keys of a soft keyboard can be changed); and 
modifying one or more hit targets of the keys of the soft keyboard based on the predicted subsequent word (figs. 3-4, at least col. 6, line 43-col. 7, line 25, with predictions, predicted keys, keys on the soft keyboard likely to be entered next by the user, can be modified in size).  
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to combine the displaying of the GUI keyboard with the user input taught by Girgaonka with the predicting of the candidates with the grammatical rules taught by Assadollahi with the modifying of the predicted keys in size on the soft keyboard taught by Venolia to modify the predicted keys in size when the device displays the GUI keyboard with the user input and predicts candidate words. The motivation or suggestion would be to modify predicted keys in size on a soft keyboard predict candidate using  grammatical rules that allows the user to more easily type/select intended letters/words.

 	As in Claim 2, Girgaonka- Assadollahi- Venolia teaches all the limitations of Claim 1. Girgaonka- Assadollahi- Venolia further teaches that the user input comprises a set of one or more coordinates indicating one or more locations of the soft keyboard selected by the user (Venolia, figs. 3-4, at least col. 6, line 43-col. 7, line 25). 

  	As in Claim 6, Girgaonka- Assadollahi- Venolia teaches all the limitations of Claim 1. Girgaonka- Assadollahi- Venolia further teaches that the grammar type comprises a noun, verb, or adjective (Assadollahi, figs. 3-10, at least pars. 61-64, the grammatical prediction system can identify the grammar type of the word (e.g., DETERMINER, ADJECTIVE, VERB, NOUN, etc.)).

 	As in Claim 7, Girgaonka- Assadollahi- Venolia teaches all the limitations of Claim 1. Girgaonka- Assadollahi- Venolia further teaches that the prediction comprises computing n-gram statistics to identify the subsequent word (Assadollahi, at least pars. 29,31, 37,  43,  45-47).

 As in Claim 8, Girgaonka- Assadollahi- Venolia teaches all the limitations of Claim 1. Girgaonka- Assadollahi- Venolia further teaches that the one or more hit targets of the keys are extended beyond rendered boundaries of the keys such that a touch within a rendered boundary of a first key results is registered as an adjacent key having an extended hit target (Venolia, see figs. 3-4 and at least col. 6, line 43-col. 7, line 25, as shown in fig. 4, the predicted keys can be modified in size on the soft keyboard).  

  	As in Claim 10, Girgaonka- Assadollahi- Venolia teaches all the limitations of Claim 1. Girgaonka- Assadollahi- Venolia further teaches that the device is at least one of a television, a wireless phone, a digital camera, a game console, or an automotive computer (Girgaonka, par. 78, the device includes at least a personal computer (PC), a tablet PC, a set-top box (STB), a Personal Digital Assistant (PDA), a cellular telephone, etc.).  

 	As in independent Claim 11, Girgaonka teaches a system, comprising:
 memory embodied with instructions for presenting and dynamically modifying a soft keyboard (pars. 79-80, a computer system 400 includes a memory 404 storing instructions and data structures for execution by a processor 402  ); and
 one or more processors configured execute the instructions for (pars. 79-80); 
receiving a user input within a user interface (UI) field on a screen of the device (figs. 3-4, pars. 38-39, a user input can be entered on a data field 94); 
 	displaying the soft keyboard on the screen with keys having defined display boundaries that remain constant (figs. 3-4, pars. 38-39, with the user input, the GUI keyboard can be displayed/activated). 
 	Girgaonka does not appear to explicitly teach that the keyboard is associated with hit targets that change; identifying a grammar type of a preceding word entered by the user; predicting a subsequent word having a different grammar type than the grammar type of the preceding word; and modifying illumination of one or more of the keys of the soft keyboard based on the predicted subsequent word.  
 	However, in the same field of the invention, Assadollahi identifying a grammar type of a preceding word entered by the user (figs. 3-10, at least pars. 61-64, a grammatical prediction system can identify a grammar type of a word (e.g., DETERMINER, ADJECTIVE, VERB, NOUN, etc.) entered by a user); 
 	predicting a subsequent word having a different grammar type than the grammar type of the preceding word (figs. 3-10, at least pars. 61-64, the grammatical prediction system can provide predicted candidates that may have a different gramper type than the grammar type o the entered word using grammatical rules (e.g., a rule that predicts a NOUN after a DETERMINER)).
 	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to combine the displaying of the GUI keyboard with the user input taught by Girgaonka with the predicting of the candidates with the grammatical rules taught by Assadollahi to predict the candidate words when the device displays the GUI keyboard with the user input. The motivation or suggestion would be to predict candidate using  grammatical rules that allows the user to easily select intended words.
 Girgaonka and Assadollahi do not teach that the keyboard is associated with hit targets that change; and modifying illumination of one or more of the keys of the soft keyboard based on the predicted subsequent word.  
 	However, in the same filed of the invention, Venolia teaches that the keyboard is associated with hit targets that change (figs. 3-4, at least col. 6, line 43-col. 7, line 25, detection areas of keys of a soft keyboard can be changed); and 
and modifying illumination of one or more of the keys of the soft keyboard based on the predicted subsequent word (figs. 3-4, at least col. 6, line 43-col. 7, line 25, with predictions, predicted keys, keys on the soft keyboard likely to be entered next by the user, can be modified in size).  
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to combine the displaying of the GUI keyboard with the user input taught by Girgaonka with the predicting of the candidates with the grammatical rules taught by Assadollahi with the modifying of the predicted keys in size on the soft keyboard taught by Venolia to modify the predicted keys in size when the device displays the GUI keyboard with the user input and predicts candidate words. The motivation or suggestion would be to modify predicted keys in size on a soft keyboard predict candidate using  grammatical rules that allows the user to more easily type/select intended letters/words.

As in Claim 12, Girgaonka- Assadollahi- Venolia teaches all the limitations of Claim 11. Girgaonka- Assadollahi- Venolia further teaches that the modification of the illumination of the one or more keys comprises extending a hit target of at least one key into the rendered boundary of an adjacent key (Venolia, see figs. 3-4 and at least col. 6, line 43-col. 7, line 25).  

 	Claim 18 is substantially similar to Claim 1 and rejected under the same rationale.

As in Claim 19, Girgaonka- Assadollahi- Venolia teaches all the limitations of Claim 18. Girgaonka- Assadollahi- Venolia further teaches that one or more hit targets of the one or more keys are increased upon prediction of the subsequent word (Venolia, see figs. 3-4 and at least col. 6, line 43-col. 7, line 25).  
5. 	Claims 3-5, 9, and 13-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Girgaonkar, Sandeep Suresh (US  2008/0115078  A1) in view of Assadollahi, Ramin O. (US 2007/0074131 A1) and further in view of Kraft et al. (US  2009/0051661 A1).
As in Claim 3, Girgaonka- Assadollahi- Venolia teaches all the limitations of Claim 1. Girgaonka- Assadollahi- Venolia does not teach identifying three-dimensional positions of the stylus or finger, wherein the three- dimensional positions comprise positions in X, Y, and Z coordinates relative to the screen.  
However, in the same filed of the invention, Kraft teaches identifying three-dimensional positions of the stylus or finger, wherein the three- dimensional positions comprise positions in X, Y, and Z coordinates relative to the screen (at least pars. 35, 42, 44-45,  a touch screen display can detect a selection object (a finger, stylus, pen, pencil, or other pointing device) in proximity of the touch screen (e.g., hovering over the selection object or approaching the object within a predefined distance); further see pars. 30, 48-50 ).
 	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to combine the displaying of the GUI keyboard with the user input taught by Girgaonka with the predicting of the candidates with the grammatical rules taught by Assadollahi with the modifying of the predicted keys in size on the soft keyboard taught by Venolia with the selecting of the keys on the soft keypad with the hovering/approaching action taught by Kraft selecting of the keys with the hovering action when the device displays the GUI keyboard with the user input and predicts candidate words. The motivation or suggestion would be to select keys of a soft keyboard in proximity of a touch screen display without actual physical contact with the touch screen display that gives that gives a user a variety of input options (or touch event options).	

 	As in Claim 4, Girgaonka- Assadollahi- Venolia teaches all the limitations of Claim 1. Girgaonka- Assadollahi- Venolia does not teach identifying three-dimensional positions of the stylus or finger, wherein the three-dimensional positions comprise positions in x and y positions on the screen and a z position extending away from the screen.  
 	However, in the same filed of the invention, Kraft teaches identifying three-dimensional positions of the stylus or finger, wherein the three-dimensional positions comprise positions in x and y positions on the screen and a z position extending away from the screen (at least pars. 35, 42, 44-45; further see pars. 30, 48-50).
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to combine the displaying of the GUI keyboard with the user input taught by Girgaonka with the predicting of the candidates with the grammatical rules taught by Assadollahi with the modifying of the predicted keys in size on the soft keyboard taught by Venolia with the selecting of the keys on the soft keypad with the hovering/approaching action taught by Kraft selecting of the keys with the hovering action when the device displays the GUI keyboard with the user input and predicts candidate words. The motivation or suggestion would be to select keys of a soft keyboard in proximity of a touch screen display without actual physical contact with the touch screen display that gives that gives a user a variety of input options (or touch event options).	

 	As in Claim 5, Girgaonka- Assadollahi- Venolia teaches all the limitations of Claim 4. Girgaonka- Assadollahi- Venolia does not teach receiving a stream data comprising X-Y-Z coordinates associated with the stylus; and  detecting a hover of the stylus or finger from the stream of X-Y-Z coordinates.  
 	However, in the same filed of the invention, Kraft teaches receiving a stream data comprising X-Y-Z coordinates associated with the stylus (at least pars. 35, 42, 44-45; further see pars. 30, 48-50); and  
detecting a hover of the stylus or finger from the stream of X-Y-Z coordinates (at least pars. 35, 42, 44-45; further see pars. 30, 48-50).  
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to combine the displaying of the GUI keyboard with the user input taught by Girgaonka with the predicting of the candidates with the grammatical rules taught by Assadollahi with the modifying of the predicted keys in size on the soft keyboard taught by Venolia with the selecting of the keys on the soft keypad with the hovering/approaching action taught by Kraft selecting of the keys with the hovering action when the device displays the GUI keyboard with the user input and predicts candidate words. The motivation or suggestion would be to select keys of a soft keyboard in proximity of a touch screen display without actual physical contact with the touch screen display that gives that gives a user a variety of input options (or touch event options).	
	As in Claim 9, Girgaonka- Assadollahi- Venolia teaches all the limitations of Claim 1. Girgaonka- Assadollahi- Venolia further teaches that extending the one or more hit targets is additionally based on a second key in addition to the identified grammar type. (Venolia, see figs. 3-4 and at least col. 6, line 43-col. 7, line 25; Assadollahi, figs. 3-10, at least pars. 61-64) . Girgaonka- Assadollahi- Venolia does not appear to explicitly teaches a second key that that a stylus or finger hovered over.
 	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to combine the displaying of the GUI keyboard with the user input taught by Girgaonka with the predicting of the candidates with the grammatical rules taught by Assadollahi with the modifying of the predicted keys in size on the soft keyboard taught by Venolia with the selecting of the keys on the soft keypad with the hovering/approaching action taught by Kraft selecting of the keys with the hovering action when the device displays the GUI keyboard with the user input and predicts candidate words. The motivation or suggestion would be to select keys of a soft keyboard in proximity of a touch screen display without actual physical contact with the touch screen display that gives that gives a user a variety of input options (or touch event options).	

Claim 13 is substantially similar to Claim 4 and rejected under the same rationale.

As in Claim 14, Girgaonka- Assadollahi- Venolia teaches all the limitations of Claim 11. Girgaonka- Assadollahi- Venolia does not teach that a hover is detected through identifying a Z coordinate of the stylus, the Z coordinate indicative of a distance the stylus are detected away from the screen.  
However, in the same filed of the invention, Kraft teaches that a hover is detected through identifying a Z coordinate of the stylus, the Z coordinate indicative of a distance the stylus are detected away from the screen (at least pars. 35, 42, 44-45; further see pars. 30, 48-50).  
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to combine the displaying of the GUI keyboard with the user input taught by Girgaonka with the predicting of the candidates with the grammatical rules taught by Assadollahi with the modifying of the predicted keys in size on the soft keyboard taught by Venolia with the selecting of the keys on the soft keypad with the hovering/approaching action taught by Kraft selecting of the keys with the hovering action when the device displays the GUI keyboard with the user input and predicts candidate words. The motivation or suggestion would be to select keys of a soft keyboard in proximity of a touch screen display without actual physical contact with the touch screen display that gives that gives a user a variety of input options (or touch event options).	

 	As in Claim 15, Girgaonka- Assadollahi- Venolia and Kraft teach all the limitations of Claim 11. Girgaonka- Assadollahi- Venolia and Kraft further teach that the grammar type comprises a noun, verb, or adjective (Assadollahi, figs. 3-10, at least pars. 61-64, the grammatical prediction system can identify the grammar type of the word (e.g., DETERMINER, ADJECTIVE, VERB, NOUN, etc.)).
As in Claim 16, Girgaonka- Assadollahi- Venolia teaches all the limitations of Claim 11. Girgaonka- Assadollahi- Venolia does not teach receiving a stream data comprising at least one of an incoming trajectory, one or more pen-down trajectories, or an outgoing trajectory associated with the associated with the stylus; and detecting the hover of the stylus from the stream data.  
However, in the same filed of the invention, Kraft teaches receiving a stream data comprising at least one of an incoming trajectory, one or more pen-down trajectories, or an outgoing trajectory associated with the associated with the stylus; and detecting the hover of the stylus from the stream data (at least pars. 35, 42, 44-45; further see pars. 30, 48-50).  
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to combine the displaying of the GUI keyboard with the user input taught by Girgaonka with the predicting of the candidates with the grammatical rules taught by Assadollahi with the modifying of the predicted keys in size on the soft keyboard taught by Venolia with the selecting of the keys on the soft keypad with the hovering/approaching action taught by Kraft selecting of the keys with the hovering action when the device displays the GUI keyboard with the user input and predicts candidate words. The motivation or suggestion would be to select keys of a soft keyboard in proximity of a touch screen display without actual physical contact with the touch screen display that gives that gives a user a variety of input options (or touch event options).	


6. 	Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Girgaonkar, Sandeep Suresh (US  2008/0115078  A1) in view of Assadollahi, Ramin O. (US 2007/0074131 A1) in view of Venolia et al. (US  6573844 B1) and further in view of Chadha, Lovleen (US 2005/0270270 A1).
As in Claim 17, Girgaonka- Assadollahi- Venolia teaches all the limitations of Claim 11. Girgaonka- Assadollahi- Venolia does not teach that the illumination of one or more of the keys of the soft keyboard based on the predicted subsequent word comprises changing an order of the keys in the soft keyboard.  
However, in the same filed of the invention, Chadha teaches that the illumination of one or more of the keys of the soft keyboard based on the predicted subsequent word comprises changing an order of the keys in the soft keyboard (figs. 3-9, at least pars.  34- 37,  an order of keys/letters on a keyboard can be changed with a prediction engine that determines probability of letters based on an entered key/letter).  
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to combine the displaying of the GUI keyboard with the user input taught by Girgaonka with the predicting of the candidates with the grammatical rules taught by Assadollahi with the modifying of the predicted keys in size on the soft keyboard taught by Venolia with the changing of the order of the keys on the keyboard taught by Chadha to change the the order of the keys when the device displays the GUI keyboard with the user input and predicts candidate words. The motivation or suggestion would be to modify an order of keys on a soft keyboard that allows a user to select a desired work with minimal keystrokes or movements. 

7. 	Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Girgaonkar, Sandeep Suresh (US  2008/0115078  A1) in view of Assadollahi, Ramin O. (US 2007/0074131 A1) in view of Venolia et al. (US  6573844 B1) and further in view of Kang al. (US 2002/0167545 A1).
As in Claim 20, Girgaonka- Assadollahi- Venolia teaches all the limitations of Claim 18. Girgaonka- Assadollahi- Venolia does not teach changing a layout of the soft keyboard between a QWERTY layout and a numeric pad layout based, at least in part, on a type of data that is valid for the UI field receiving the user input.
However, in the same filed of the invention, Kang teaches changing a layout of the soft keyboard between a QWERTY layout and a numeric pad layout based, at least in part, on a type of data that is valid for the UI field receiving the user input (figs. 5-11, fig. 2, pars. 37-38, 40-42, based on the inputted data in the input filed or selection of the input field, the keys of the soft keyboard can be changed, such as Korean soft keyboard, English keyboard, Numeric soft keyboard, etc.).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to combine the displaying of the GUI keyboard with the user input taught by Girgaonka with the predicting of the candidates with the grammatical rules taught by Assadollahi with the modifying of the predicted keys in size on the soft keyboard taught by Venolia with the changing of the layout of the keys on the soft keyboard taught by Kang to change the layout of the keys when the device displays the GUI keyboard with the user input and predicts candidate words. The motivation or suggestion would be to modify layout of keys on a soft keyboard that allows the user to more easily select intended letters/words.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rinna Yi whose telephone number is (571) 270-7752 and fax number is (571) 270-8752. The examiner can normally be reached on M-F 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached on (571) 272-3644. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RINNA YI/
Primary Examiner, Art Unit 2144